Citation Nr: 0207481	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  96-50 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for DVT (deep vein 
thrombosis) or thrombophlebitis of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran had active service from April 1967 to September 
1970.

This appeal came to the Board of Veterans' Appeals (Board) 
from a July 1996 RO rating decision that determined the 
veteran had not submitted new and material evidence to reopen 
a claim for service connection for thrombophlebitis of the 
right leg.  In August 1998, the Board determined new and 
material evidence had been received to reopen the claim for 
service connection for thrombophlebitis of the right leg and 
remanded the case to the RO for additional development.

In an April 2000 decision, the Board denied service 
connection for DVT of the right leg.  The veteran then 
appealed the April 2000 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  He also 
appointed Mark R. Lippman, attorney, to represent him before 
the Court and VA.

In March 2001, a Court order granted a February 2001 motion 
from the counsel for the VA Secretary, that was opposed by 
the veteran's attorney in a document dated in February 2001, 
to vacate and remand the Board's April 2000 decision.  In 
March 2001, the Court entered judgment, and the case was 
thereafter returned to the Board.

In a June 2001 letter, the Board asked the veteran's attorney 
whether he wanted to submit additional evidence and/or 
argument with regard to the claim for service connection for 
DVT of the right leg.  In November 2001, the attorney 
submitted a private medical report dated in September 2001 
and notified the Board that the veteran did not waive initial 
consideration of that evidence by the RO.  In March 2002, the 
Board remanded the case to the RO for additional action.




FINDING OF FACT

DVT or thrombophlebitis of the right leg was not present in 
service or for many years later, and the veteran's current 
DVT of the right leg is not causally related to an incident 
of service or to a service-connected disability.


CONCLUSION OF LAW

DVT or thrombophlebitis of the right leg was not incurred in 
or aggravated by active service, nor is this condition 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for DVT of the right 
leg, and that the requirements of the VCAA have in effect 
been satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of the claimed disability, 
and its relationship to service, if any.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In a May 2002 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  In correspondence dated in May and June 2002, the 
veteran notified the RO that he had no additional evidence to 
submit with regard to this appeal and that he wanted his case 
sent to the Board for review.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from April 1967 to September 
1970.

Service medical records are negative for thrombophlebitis or 
DVT of the right leg.

VA and private medical records, including medical records 
received with SSA (Social Security Administration) documents 
in 1999, show that the veteran was treated and evaluated for 
various conditions after separation from service.  The more 
salient medical reports with regard to his claim for service 
connection for thrombophlebitis of the right leg are 
discussed in the following paragraphs. 

A September 1971 report from W. F. Delaney, D.C., describes 
slight swelling of the right knee and diagnoses strain of 
ligaments of right knee.

In December 1971 the veteran amended his original claim (for 
a back condition) to include a broken right foot, and 
bursitis of both feet for which he had received whirlpool 
baths on several occasions.

The veteran underwent a VA medical examination in February 
1972.  Pertinent complaints included occasional locking of 
the right knee.  He had no ankle edema.  He had no varicose 
veins.  DVT or thrombophlebitis of the right leg was not 
found.  Examination the following month by an orthopedic 
surgeon revealed no clinical abnormality of either foot.

The post-service medical records do not show the presence of 
DVT of the right leg until 1988.  A private medical report of 
the veteran's treatment in June 1988 notes that examination 
of the lower extremities revealed deep venous obstruction in 
the right leg.  He initially presented with swelling of the 
right leg and ankle and pain in back of the knee.  He said he 
had had weakness in the foot and leg, and intermittent 
swelling.  He denied "present injury" but reported several 
injuries to the right lower leg playing baseball over the 
past 2 months or weeks.  He denied any previous circulatory 
problem.

The veteran testified at a hearing in January 1996.  His 
testimony was to the effect that he had swelling of the right 
leg in service and that he was treated for this condition.

In January 1996, the RO requested additional service medical 
records from the National Personnel Records Center (NPRC).  
In March 1996, the NPRC notified the RO that a search for 
additional service medical records was negative and that the 
veteran's service medical records had been sent to the RO in 
1972.

A July 1997 statement from a service comrade indicates he 
recalls the veteran having diminished circulation, weakness, 
pain, swelling, and general malaise during service.  An 
August 1997 statement from a service comrade is to the effect 
that the signatory remembered the veteran having a swollen 
right leg while in service, and being treated with 
whirlpools.

The veteran testified at a hearing before a member of the 
Board in August 1997.  His testimony was to the effect that 
he had swelling of the right leg in service after physical 
activity and that he was treated for this condition.

A report from Brian Snyder, M.D., dated in September 1997, 
notes that the veteran's medical history as reported by the 
veteran revealed recurrent right lower extremity swelling 
since 1967 while in service.  It was noted that this swelling 
had occurred periodically over the years until 1988 when DVT 
of the right leg was demonstrated.  Dr. Snyder opined that it 
was reasonable that the veteran may have had undiagnosed DVT 
of the right leg prior to the diagnosis in 1988.

The veteran underwent a VA medical examination in March 1999 
in order to determine the nature and extent of any DVT of the 
right leg, and to obtain an opinion as to the etiology of 
this condition.  The examiner reviewed the evidence in the 
veteran's claim folder and found that the veteran had severe 
varicose veins in the right leg, status post DVT of the right 
leg, and status post pulmonary embolism.  The examiner found 
no evidence of right leg swelling in service and opined that 
it was not likely that the veteran's recent DVT of the right 
leg began in service.

A private medical report dated in September 2001 notes that 
the veteran had been the patient of the signatory, a medical 
doctor, for at least 15 years.  The doctor noted that the 
veteran gave a history of recurrent right lower extremity 
swelling dated back to 1967 when he was in service.  The 
doctor noted that the veteran reported periodic and episodic 
swelling of the right leg until 1998 when DVT of the right 
leg was documented.  The doctor opined that it was reasonable 
to conclude that the veteran may have had DVT of the right 
leg prior to 1988.

A review of the record shows that service connection is in 
effect for residuals of fracture of the 2nd right metatarsal, 
rated zero percent.  Service connection has not been granted 
for any other disorder.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2001).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that when aggravation of a non-service-connected disability 
is proximately due to or the result of a service-connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995). 

The record contains a statement from service comrades of the 
veteran who remember that the veteran had swelling of the 
right leg in service, but this evidence is not corroborated 
by the objective service medical records.  The veteran stated 
in connection with a claim long ago that he had had whirlpool 
treatment for his feet; not his legs, as was recalled by one 
comrade  The service medical records do not show the presence 
of DVT or thrombophlebitis of the right leg, and the post-
service medical records do not show the presence of DVT of 
the right leg until 1988.  The report of Dr. Snyder indicates 
that the DVT of the right leg may have been present prior to 
1988 based on the veteran's reported medical history, but the 
physician who conducted the March 1999 VA examination of the 
veteran and reviewed the evidence in his claims folder 
concluded that it was unlikely that the veteran's DVT of the 
right leg was related to an incident of service and that this 
condition was first demonstrated in 1988.  The private 
medical report dated in September 2001 indicating that the 
veteran's DVT of the right leg may have been present prior to 
1988 is similar to the report of Dr. Snyder and is based on 
the veteran's reported medical history that is not supported 
by the objective medical evidence of record.  More important, 
however, is the fact that both private medical opinions go 
only so far as to say the condition may have been present 
before 1988.  They do not say the condition was likely as not 
present in service or connected with an incident, disease, or 
injury in service.  While some of the evidence indicates that 
the veteran's DVT of the right leg may have been present 
before 1988, the objective medical evidence does not 
demonstrate that condition in service or until 1988, and it 
does not link this condition to an incident of service or to 
the service-connected disability.  The physician who 
conducted the March 1999 VA examination and reviewed the 
veteran's medical history opined that the DVT of the right 
leg was unlikely related to an incident of service, and there 
is no medical evidence of record that contradicts that 
opinion.

The Board recognizes the statements and testimony of the 
veteran to the effect that his DVT of the right leg had its 
onset in service, but this lay evidence is not sufficient to 
support a claim for service connection of a disability based 
on medical causation.  The evidence indicates that the 
veteran has worked as a psychiatric ward aide (his claim for 
a total rating for compensation purposes based on individual 
unemployability dated in August 1995), but it does not show 
that he has the training, education or experience to render 
an opinion as to the etiology of the DVT of his right leg and 
to contradict the opinion of the medical doctor who conducted 
the March 1999 VA medical examination on the subject.

The preponderance of the evidence is against the claim for 
service connection for DVT or thrombophlebitis of the right 
leg, and the claim is denied.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for DVT or thrombophlebitis of the right 
leg is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

